DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 09/17/2020. As directed by the amendment: claim 11 has been amended; claims 1-10, 16-17 have been canceled; and no new claims have been added. Thus, claims 11-15, 18-32 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 8-13 of the remarks filed 09/17/2020 that Hammett in view of Dedola fails to disclose the amended claim 11. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 11, lines 15-16, “the second rib and the third rib both define a third diameter”. Examiner notes: fig. 4 of applicant’s drawing shows the second rib (49) and the third rib (another 49) with different diameter. Therefore, fig 4 fails to show the second rib (49) and the third rib (another 49) both define a third diameter of the stopper.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites the limitation “the cup shaped tip portion is integrally formed with the main body adjacent the closed proximal end”. Claim 12 depends on claim 11 wherein claim 11 lines 5-6 also recites the same limitation of “a cup shaped tip portion integrally formed with the main body adjacent the closed proximal end”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15, 18-25, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882) in view of Yotsutsuji (US 2015/0148751).
Regarding claim 11, Quinn discloses 
A stopper (12, fig. 1 and figs. 6A-6B, 7) for use within a medicament container (16, fig. 1 and par. 0073), the stopper (12) comprising: 
- a main body (60, fig. 6A and par. 0087) defining an open distal end (open distal end of 60, fig. 6B) and a closed proximal end (closed proximal end of 60, fig. 6B), the main body (60) having a longitudinal axis L (longitudinal axis of 60) and an outer surface (outer surface of 60 at the connection point, see annotated fig. 6B-1) defining a first diameter (diameter D2 shown in fig. 6B, par. 0087); 
- a cup shaped tip portion (tip portion of 60 with an opening to receive the flexible core member 32, fig. 6B) integrally formed with the main body (60) adjacent the closed proximal end (closed proximal end of 60, fig. 6B); 
- a distally extending flexible skirt (62, see annotated fig. 6B-1 below) extending from the open distal end of the main body (open distal end of 60, fig. 6B), wherein the distally extending flexible skirt (62) comprises a first rib (90, fig. 6B and par. 0095) which extends radially outward around a perimeter of the distally extending flexible skirt (perimeter of 62) and defines a second diameter (diameter of 90, see annotated fig. 6B-2 below); and 
- a proximally extending flexible skirt (66, see annotated fig. 6B-1 below and par.0089) extending from the closed proximal end of the main body (closed proximal end of 60), wherein the proximally extending flexible skirt (66) comprises a second rib (77, fig. 6B and par. 0089) and a third rib (88, fig. 6B and par. 0095) that each extend radially outward around a perimeter of the proximally extending flexible skirt (perimeter of 66), wherein the second rib (77) and the third rib (88) are axially spaced apart along the proximally extending flexible skirt (66) (see fig. 6B, see annotated fig. 6B-1 below, and see annotated fig. 6B-2 below), wherein the second rib (77) and the third rib (88) are both positioned proximal to a connection point (see annotated fig. 

    PNG
    media_image1.png
    686
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    605
    media_image2.png
    Greyscale


Quinn also discloses the second rib 77 with the outer surface 77’ adapted to contact with an inner surface 78 of the wall of the syringe barrel 16 (see fig. 7 and par. 0089), and the third rib 88 adapted to form an active seal with the inner surface 78 of the syringe barrel 16 (see fig. 7 and par. 0095).

However, Yotsutsuji teaches a piston member (10, figs. 12-13) for syringe (A, fig. 1) comprising a plurality of ribs (13, figs. 12-13) wherein the proximal ribs (13 of the proximal portion of 10, see annotated fig. 12) define a diameter and the distal ribs (13 of the distal portion of 10, see annotated fig. 12) define another diameter which is smaller than the diameter of the proximal ribs (Examiner notes: see figs. 12-13 and par. 0077, the diameter is increased at a portion adjacent to the liquid contact surface 14, but the diameter is reduced on the liquid non-contact surface 14a side), wherein the diameter of the proximal ribs is the maximum diameter of the piston member (see figs. 12-13). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Quinn’s device such that both the second rib 77 and the third rib 88 define the maximum diameter of the stopper, as taught by Yotsutsuji, for the purpose of providing a strong contact between the stopper and the inner circumferential surface of the syringe to ensure water/fluid tightness and vapor impermeability (par. 0077 of Yotsutsuji).
 

    PNG
    media_image3.png
    420
    401
    media_image3.png
    Greyscale


Regarding claim 12, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the cup shaped tip portion (tip portion of 60 with an opening to receive the flexible core member 32, fig. 6B) integrally formed with the main body (60) adjacent the closed proximal end (closed proximal end of 60, fig. 6B). 
Regarding claim 13, Quinn in view of Yotsutsuji,



    PNG
    media_image4.png
    540
    672
    media_image4.png
    Greyscale


Regarding claim 14, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the proximally extending flexible skirt (66) extends from a proximal end outer surface of the main body (see annotated fig. 6B-4 below).

    PNG
    media_image5.png
    549
    699
    media_image5.png
    Greyscale


Regarding claim 15, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the proximally extending flexible skirt (66) comprises an integral part of the main body (part of main body 60 where 66 is connected to, see fig. 6B).
Regarding claim 18, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein each of the ribs (first rib 90, second rib 77, and third rib 88) has an outer periphery (outer periphery of 90/77/88) configured to contact an inner surface (78) of the medicament container (16) to form an active seal (see fig. 7 and pars. 0089, 0095).
Regarding claim 19, Quinn in view of Yotsutsuji,


    PNG
    media_image1.png
    686
    711
    media_image1.png
    Greyscale


Regarding claim 20, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the proximally extending skirt (66) is configured to form a pocket (pocket between skirt 66 and the proximal portion of main body 60) that creates a positive fluid pressure chamber when the stopper is moved axially in a proximal direction within the medicament container (Examiner notes: the limitation “creates a positive fluid pressure chamber when the stopper is moved axially in a proximal direction 
Regarding claim 21, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the main body (60) includes an inner cavity (inner cavity of 60 to receive the forward end of plunger rod 14, see figs. 6B and 7) having a curved contour surface (see annotated fig. 6B-4 below) formed from a sidewall portion of the main body (sidewall portion of 60).

    PNG
    media_image6.png
    549
    694
    media_image6.png
    Greyscale


Regarding claim 22, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 21, wherein the inner cavity (inner cavity of 60 to receive the forward end of plunger rod 14, see figs. 6B and 7) is configured to accept and connect a forward end of a plunger rod (forward end of plunger rod 14) such that an axial force applied to the plunger rod (14) in a proximal direction causes a radial force to be applied to the stopper (12) such that the proximally extending flexible skirt (66) engages an inner surface (78) of the medicament container (16) (see fig. 7 and par. 0097).
Regarding claim 23, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the closed proximal end (closed proximal end of 60, fig. 6B) comprises a projection nose (see annotated fig. 6B-6) having a diameter (diameter of element 34).

    PNG
    media_image7.png
    550
    684
    media_image7.png
    Greyscale


Regarding claim 24, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 23, wherein the diameter of the projection nose (diameter of element 34 of the projection nose shown in annotated fig. 6B-6 above) is smaller than the first diameter (diameter D2) of the main body (60) (see annotated fig. 6B-6 above).
Regarding claim 25, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the proximally extending flexible skirt (66) projects radially outward from the longitudinal axis L by an angle α (see annotated fig. 6B-7 below).

    PNG
    media_image8.png
    546
    627
    media_image8.png
    Greyscale


Regarding claim 29, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, further comprising a core member (core member of stopper 12) comprising a circumferentially extending axially directed sealing lip (74 configured to extend and contact with the inner surface 78 of the medicament container 16).
Regarding claim 30, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 11, wherein the cup shaped tip portion (tip portion of 60 with an opening to receive the flexible core member 32, fig. 6B) comprises a projection nose (see annotated fig. 6B-6 below).

    PNG
    media_image7.png
    550
    684
    media_image7.png
    Greyscale


Regarding claim 31, Quinn in view of Yotsutsuji,
Quinn discloses the stopper according to claim 30, wherein the projection nose comprises a hollow circumferential projection nose (Examiner notes: see annotated fig. 6B-6 above for the projection nose wherein the projection nose comprises an opening to receive the flexible core member 32. Therefore, the projection is hollow circumferential projection nose).
Regarding claim 32, Quinn in view of Yotsutsuji,
The stopper according to claim 31, wherein the projection nose (see annotated fig. 6B-6 above) defines a central cavity (central cavity to receive the flexible core member 32) that allows the projection nose to flex (Examiner notes: the limitation “allows the projection nose to flex” is .

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882) in view of Yotsutsuji (US 2015/0148751) in further view of Bogert (US 2006/0293687).
Regarding claim 26, Quinn in view of Yotsutsuji discloses the stopper according to claim 25, as set forth above, except for wherein angle α is less than about 10 degrees.
However, Bogert teaches a plunger (102, fig. 1 and par. 0024) with a proximally extending flexible skirt (116a) wherein the proximally extending flexible skirt projects radially outward from the longitudinal axis by an angle between approximately 5 degrees and 25 degrees (see fig. 5 and par. 0041. See also figs. 2A-4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Quinn’s proximally extending flexible skirt to project radially outward from the longitudinal axis by an angle as specified in claim 26 for the purpose of ensuring the skirt contacting the inner surface of the medicament container (par. 0041 of Bogert).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882) in view of Yotsutsuji (US 2015/0148751) in further view Hammett (US 5,181,912).
Regarding claim 27, Quinn in view of Yotsutsuji discloses the stopper according to claim 25, as set forth above, except for wherein the distally extending flexible skirt projects radially outward from the longitudinal axis L by an angle β.


    PNG
    media_image9.png
    703
    616
    media_image9.png
    Greyscale



Regarding claim 28, Quinn in view of Yotsutsuji and Hammett discloses the stopper according to claim 27, as set forth above, except for wherein angle β is greater than angle α.
However, before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the angle β formed by the distally extending flexible skirt to be greater than the angle α formed by the proximally extending flexible skirt. Applicant has not disclosed that having the angle β greater than angle α serves any advantage or particular purpose or solves a stated problem, simply indicating that “angle β is preferably greater than angle α” (applicant’s specification par. 0030). Furthermore, one of ordinary skill in the art would expect the distally extending flexible skirt modified by Hammett and applicant’s invention to perform equally well with either angles because either angles would perform the same function of providing sliding seals with the inner surface of the medicament container. Therefore, it would have been prima facie obvious to modify Quinn in view of Yotsutsuji and Hammett to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Quinn in view of Yotsutsuji and Hammett.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783